DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office Action is a response to Applicant’s arguments and amendment filed 05/13/2019. Claims 16-70 are cancelled. Claims 1-15 are currently pending.
Claim Objections
Claims 1 and 10 are objected to because of the following informalities:  
Regarding claim 1, line 5, “a intervention wire” should read “an intervention wire”.
Regarding claim 10, line 4, “a intervention wire” should read “an intervention wire”. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 1, the claim recites “an inferior vena cava, a coronary sinus… and an inferior vena cava”. It is unclear if the second recitation of “an inferior vena cava” is referring to the inferior 
	Further, the claim recites, “an interventricular sinus”. It is unclear what structure is being referred to, since an interventricular sinus is not a known structure of the heart. Therefore, it is unclear whether the coronary sinus, interventricular septum, or a separate structure is being referred to. Therefore, the scope of the claim is indefinite. For examination purposes, the phrase is being interpreted as any structure of the heart.
	Further, the claim recites “a pacemaker lead… such that the tip”. It is unclear whether the phrase is referring to the tip of the pacemaker lead as introduced in the preamble, or a separate structure. Therefore, the scope of the claim is indefinite. For examination purposes, examiner is interpreting the phrase to be referring to the tip of the pacemaker lead as introduced in the preamble. It is suggested to maintain consistency in introducing limitations from the preamble (i.e. either “a pacemaker lead… such that a tip” or “the pacemaker lead… such that the tip”).
	Regarding claim 2, the claim recites “the outside”. There is insufficient antecedent basis for this limitation in the claim, since an outside has not been previously introduced. Therefore, the scope of the claim is indefinite.
	Further, it is unclear what the term “outside” is referring to, a location relative to the heart, a patient, etc. Therefore, the scope of the claim is indefinite. For examination purposes, examiner is interpreting the phrase to be referring to balloon inflation as meeting the claimed limitation.
	Further, the claim recites “so that a septal vein… is easily found”. It is unclear what the metes and bounds of the phrase are, since “easily” is a relative term and, therefore, it is unclear what the term 
	Regarding claim 5, the claim recites “wherein the fixture is a balloon that is inflated by air from outside”. It is unclear what the term “outside” is referring to, a location relative to the heart, a patient, etc. Therefore, the scope of the claim is indefinite. For examination purposes, examiner is interpreting the phrase to be referring to balloon inflation as meeting the claimed limitation.
	Regarding claim 8, the claim recites “a safe zone catheter having a blocking member…formed at a front end of the surgical catheter”. It is unclear whether the blocking member is included on the safe zone catheter or the surgical catheter. Further, it is unclear whether the safe zone catheter and the surgical catheter are the same structure or separate structures, since the blocking member has been recited as being included on both structures. Therefore, the scope of the claim is indefinite. For examination purposes, the safe zone catheter is being interpreted to be the same structure as the surgical catheter.
	Regarding claim 9, the claim recites “to easily penetrate”. It is unclear what the metes and bounds of the phrase are, since “easily” is a relative term and, therefore, it is unclear what the term “easily” encompasses. Therefore, the scope of the claim is indefinite. For examination purposes, examiner is interpreting the phrase functionally.
	Regarding claim 10, the claim recites “the outside”. There is insufficient antecedent basis for this limitation in the claim, since an outside has not been previously introduced. Therefore, the scope of the claim is indefinite.
	Further, it is unclear what the term “outside” is referring to, a location relative to the heart, a patient, etc. Therefore, the scope of the claim is indefinite. For examination purposes, examiner is interpreting the phrase to be referring to balloon inflation as meeting the claimed limitation.

Regarding claim 11, the claim recites “the intervention wire”. There is insufficient antecedent basis for this limitation in the claim, since an intervention wire has not been previously introduced. Therefore, the scope of the claim is indefinite. For examination purposes, examiner is interpreting the phrase to be referring to an intervention wire.
	Regarding claim 12, the claim recites “so that location of an end of the second tube positioned in the coronary sinus is easily found”. It is unclear what the metes and bounds of the phrase are, since “easily” is a relative term and, therefore, it is unclear what the term “easily” encompasses. Therefore, the scope of the claim is indefinite. For examination purposes, examiner is interpreting the phrase functionally.
	Regarding claim 15, the claim recites “the outside”. There is insufficient antecedent basis for this limitation in the claim, since an outside has not been previously introduced. Therefore, the scope of the claim is indefinite.
	Further, it is unclear what the term “outside” is referring to, a location relative to the heart, a patient, etc. Therefore, the scope of the claim is indefinite. For examination purposes, examiner is interpreting the phrase to be referring to air injected into the balloon as meeting the claimed limitation.
	Further, the claim recites “so that a septal vein… is easily found”. It is unclear what the metes and bounds of the phrase are, since “easily” is a relative term and, therefore, it is unclear what the term “easily” encompasses. Therefore, the scope of the claim is indefinite. For examination purposes, examiner is interpreting the phrase functionally.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1-2, 7-8, 10, 12 and 15 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  
Regarding claim 1, the claim recites “an intervention wire connected through an inferior vena cava, a coronary sinus… and an inferior vena cava”, which is a positive recitation of the human body. In order to avoid a positive recitation of the human body, the limitation needs to be recited functionally using language such as “configured to”. For examination purposes, the limitation will be interpreted as if recited functionally.
Further, the claim recites “a surgical catheter passing through the inferior vena cava”, which is a positive recitation of the human body. In order to avoid a positive recitation of the human body, the limitation needs to be recited functionally using language such as “configured to”. For examination purposes, the limitation will be interpreted as if recited functionally.
Regarding claim 2, the claim recites “a balloon that is formed at a front end to be inflated by air from the outside so that a septal vein positioned at the interventricular septum is easily found by 
Regarding claim 7, the claim recites “wherein a blocking member being locked at an unsafe zone of a tricuspid valve, but freely passing through a safe zone of the tricuspid valve”, which is a positive recitation of the human body. In order to avoid a positive recitation of the human body, the limitation needs to be recited using express functional language such as “configured to”. For examination purposes, the limitation will be interpreted as if recited functionally.
Further, the claim recites “a capture catheter being inserted through the inferior vena cava and the coronary sinus”, which is a positive recitation of the human body. In order to avoid a positive recitation of the human body, the limitation needs to be recited using express functional language such as “configured to”. For examination purposes, the limitation will be interpreted as if recited functionally.
Regarding claim 8, the claim recites “a blocking member being locked at an unsafe zone of a tricuspid valve, but freely passing through a safe zone of the tricuspid valve”, which is a positive recitation of the human body. In order to avoid a positive recitation of the human body, the limitation needs to be recited using express functional language such as “configured to”. For examination purposes, the limitation will be interpreted as if recited functionally.
Further, the claim recites “a capture catheter being inserted into the inferior vena cava and being inserted into the right ventricle through a right atrium and the safe zone of the tricuspid valve”, which is a positive recitation of the human body. In order to avoid a positive recitation of the human body, the limitation needs to be recited using express functional language such as “configured to”. For examination purposes, the limitation will be interpreted as if recited functionally.
Regarding claim 10, the claim recites “a balloon… to be inflated by air from the outside so that a septal vein positioned in an interventricular septum is easily found by blocking the coronary sinus”, which is a positive recitation of the human body. In order to avoid a positive recitation of the human body, the limitation needs to be recited using express functional language such as “configured to”. For examination purposes, the limitation will be interpreted as if recited functionally.
Regarding claim 12, the claim recites “so that location of an end of the second tube positioned in the coronary sinus is easily found”, which is a positive recitation of the human body. In order to avoid a positive recitation of the human body, the limitation needs to be recited using express functional language such as “configured to”. For examination purposes, the limitation will be interpreted as if recited functionally.
Regarding claim 15, the claim recites “a balloon… to be inflated by air from the outside so that a septal vein positioned in the interventricular sinus is easily found”, which is a positive recitation of the human body. In order to avoid a positive recitation of the human body, the limitation needs to be recited using express functional language such as “configured to”. For examination purposes, the limitation will be interpreted as if recited functionally.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Drake (US 2009/0326631 A1).
	Regarding claim 1, Drake discloses (abstract; Paras. [0052]-[0087]; Figs. 1-1B and 17-22) an apparatus for positioning a tip of a pacemaker lead (lead delivery device 100, Fig. 1), which has passed through a coronary sinus, into an interventricular septum where a conduction system of a heart is positioned, in order to effectively transmit electrical stimulus (note the following limitation is functional, and one of ordinary skill would’ve understood delivery device 100 to be capable of being passed through a coronary sinus and into an interventricular septum, since delivery device 100 is inserted through the coronary sinus, Para. [0063]; Fig. 1), the apparatus comprising: 
	a intervention wire (guidewire 102, Para. [0053]; Fig. 1) connected through an inferior vena cava, a coronary sinus, an interventricular sinus, a right ventricle, and an inferior vena cava (one of ordinary skill would’ve understood guidewire 102 to be fully capable of being connected through the pathway as claimed since guidewire 102 can be inserted through at least the coronary sinus, Para. [0063]; Fig. 1); 
	a surgical catheter (catheter 250 and fixator catheter 304, Paras. [0053] and [0065]; Figs. 1 and 19) passing through the inferior vena cava and a safe zone to capture the intervention wire positioned in the right ventricle (one of ordinary skill would’ve understood at least catheter 250 to be fully capable of being passed through the inferior vena cava and a safe zone, since catheter 250 can be inserted through anatomy of the heart, Para. [0063]; further, the limitation of “to capture the intervention wire” is functional, and one of ordinary skill would’ve understood at least catheter 304 to be capable of capturing guidewire 102, since guidewire 302 is inserted through fixator 312 or catheter 304, Para. [0067]; Figs. 1 and 19); and 

	Regarding claim 2, Drake discloses the apparatus of claim 1. Drake further discloses further comprising a balloon-tipped guiding catheter (fixator catheter 304, Para. [0067]; Fig. 17) having a hole therein (lumen in communication with inflatable balloon and proximal end, which one of ordinary skill would’ve understood to function as a hole, Para. [0067]) for passing the intervention wire (guidewire 302 inserted through fixator catheter 304, which one of ordinary skill would’ve understood to be similar to guidewire 102, Para. [0068]; Figs. 17-22) and having a balloon (fixator 312 comprises inflatable balloon, Para. [0067]) that is formed at a front end (fixator 312 formed at distal end of fixator catheter 304, Fig. 17) to be inflated by air from the outside (inflatable balloon may be expanded by a gas or fluid provided to the balloon, Para. [0067]) so that a septal vein positioned at the interventricular septum is easily found by blocking the coronary sinus (one of ordinary skill would’ve understood fixator catheter 304 including fixator 312 to be fully capable of blocking a coronary sinus and therefore locating a septal vein).


	Regarding claim 10, Drake discloses (abstract; Paras. [0052]-[0087]; Figs. 1-1B and 17-22) a catheter for positioning a tip of a pacemaker lead (lead delivery device 100 including catheter 250 and fixator catheter 304, Figs. 1 and 19), which has passed through a coronary sinus, into an interventricular septum where a conduction system of a heart is positioned, in order to effectively transmit electrical stimulus (note the following limitation is functional, and one of ordinary skill would’ve understood .
Claim(s) 11 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Webster, Jr. (US 6090104).
	Regarding claim 11, Webster, Jr. discloses (abstract; Col. 4 line 38-Col. 5 line 25, Col. 6 lines 1-10 and Col. 6 line 48-Col. 8 line 8; Figs. 1-2a) a dual lumen catheter (electrode catheter including lumens 14 and 16, Col. 5 lines 15-25; Fig. 2a) that is an interventricular septum lumen catheter for positioning a tip of a pacemaker lead, which has passed through a coronary sinus, into an interventricular septum where a conduction system of a heart is positioned, in order to effectively transmit electrical stimulus (one of ordinary skill would’ve understood the catheter would be fully capable of passing through the heart as claimed and functioning as an interventricular septum lumen catheter, since Webster, Jr. discloses the catheter positioned in different areas of the heart and carrying an electrode, see at least Figs. 6-7), the dual lumen catheter comprising: a first tube (lumen 14, which one of ordinary skill would’ve understood to be tubular, Fig. 2a) supported by a support wire (electrical lead wire 25, Col. 6 lines 1-10) passing 
	Regarding claim 13, Webster, Jr. discloses the device of claim 11. Webster, Jr. further discloses wherein an inclined guide (circumferential step 28 formed by joining proximal and distal section of catheter body, Col. 5 lines 15-25; Fig. 2c) is formed at the end of the second tube (Fig. 2c) to allow the intervention wire to pass through the end at an angle and penetrate the interventricular septum (one of ordinary skill would’ve understood circumferential step 28 to include an angle in the step such that puller wire 27 would be capable of passing through lumen 16 to penetrate the heart as claimed, Fig. 2c).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Drake in view of Barrington (US 4602645).
	Regarding claim 3, Drake discloses the apparatus of claim 1. 
	However, Drake fails to disclose further comprising a dual lumen catheter including a first tube supported by a support wire passing through the first tube and a second tube fixed in contact with a side of the first tube and passing the intervention wire for boring the interventricular septum therethrough, in order to bore the interventricular septum.
	Barrington teaches (Col. 4 line 43-Col. 5 line 62; Figs. 1-2 and 5-6), in the same field of endeavor, a lead delivery device including a dual lumen catheter (main catheter 10 includes a pair of lumens, Col. 4 lines 43-55; Figs. 1-2) including a first tube (ventricular lumen 12, which one of ordinary skill would’ve understood to be tubular and is connected to guide tube 26, Col. 5 lines 1-13; Figs. 1-2) supported by a support wire passing through the first tube (ventricular lead 16 includes electrical wires 40 and 42, Col. 5 lines 23-46) and a second tube (atrial lead lumen 14, which one of ordinary skill would’ve understood to be tubular and is connected to guide tube 24, Col. 5 lines 1-13; Figs. 1-2) fixed in contact with a side of the first tube (lumens arranged side-by-side, Col. lines 43-55; Figs. 1-2) and passing a wire (atrial lead 18 includes core wire 21, Col. 5 lines 47-62; Figs. 5-6) for the purpose of providing a device capable of delivering multiple leads placed in stable positions in the heart so that the electrodes will not become dislodged as the heart flexes and pumps repeatedly (Col. 6 lines 27-41).
	It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Drake to include a dual lumen catheter, as taught by Barrington, in order to provide a device capable of delivering multiple leads placed in stable positions in .
Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Drake in view of Mann (US 2005/0136385 A1).
	Regarding claim 4, Drake discloses the apparatus of claim 1.
	Drake further discloses a catheter (fixator catheter 304, Para. [0065]; Fig. 17) including a body formed in a tube shape (catheter is tubular) and having a hole at a front side (lumen of catheter extends to distal end, Fig. 17), and a fixture (fixator 312, Para. [0065]) positioned to correspond to the hole (Fig. 17) and supporting the body to prevent the body from being pushed backward (one of ordinary skill would’ve understood fixator 312 to function as a fixing structure and therefore prevent fixator catheter 304 from being pushed backward).
	However, Drake fails to disclose further comprising a needle lumen catheter including a body formed in a tube shape and having a hole at a front side, a needle inserted in the body, moving forward and backward through the hole, and pointed at a front.
	Mann teaches (Paras. [0131]-[0134]; Fig. 10), in the same field of endeavor, a lead delivery device including a needle lumen catheter (20, Para. [0131]; Fig. 10) including a body formed in a tube shape (one of ordinary skill would’ve understood catheter 20 to be tubular, Fig. 10) and having a hole at a front side (distal end of catheter 20 including lumen which needle is inserted into, Para. [0131]), a needle inserted in the body (Para. [0131]), moving forward and backward through the hole (needle is advanced and withdrawn through catheter 20), and pointed at a front (needle pierces atrial septum, 
	It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Drake to include a needle, as taught by Mann, in order to provide a mechanism for piercing tissue, which would provide access to different areas of the heart if desired. The combination of Drake and Mann would further teach the fixture supporting the body to prevent the body from being pushed backward when the needle moves forward and bores the interventricular septum, since Drake discloses fixator 312 as a fixing structure and would therefore be capable of fixing the catheter during movement.
	Regarding claim 5, Drake (as modified) teaches the apparatus of claim 4. Drake further discloses wherein the fixture is a balloon that is inflated by air from outside (fixator 312 inflated using inflation media, Para. [0067]).
	Regarding claim 6, Drake discloses the apparatus of claim 1.
	Drake further discloses a catheter (fixator catheter 304, Para. [0065]; Fig. 17) including a body formed in a tube shape (catheter is tubular) and having a hole at a front side (lumen of catheter extends to distal end, Fig. 17).
	However, Drake fails to disclose further comprising a needle lumen catheter including a body formed in a tube shape and having a hole at a front side and a needle inserted, moving forward and backward through the hole, and pointed at a front, in order to bore the interventricular septum.
	Mann teaches (Paras. [0131]-[0134]; Fig. 10), in the same field of endeavor, a lead delivery device including a needle lumen catheter (20, Para. [0131]; Fig. 10) including a body formed in a tube shape (one of ordinary skill would’ve understood catheter 20 to be tubular, Fig. 10) and having a hole at a front side (distal end of catheter 20 including lumen which needle is inserted into, Para. [0131]) and a 
	It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Drake to include a needle, as taught by Mann, in order to provide a mechanism for piercing tissue, which would provide access to different areas of the heart if desired.
Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Drake.
	Regarding claim 7, Drake discloses the apparatus of claim 1. Drake further discloses wherein a blocking member (fixator 312, which secures guidewire and fixator catheter 304 within blood vessel and therefore functions as a blocking member, Paras. [0067]-[0068]; Figs. 19-22) being locked at an unsafe zone of a tricuspid valve, but freely passing through a safe zone of the tricuspid valve in order to allow the surgical catheter to safely pass through the safe zone that does not injure the tricuspid valve (one of ordinary skill would’ve understood fixator 312 to be fully capable of being locked at an unsafe zone of a tricuspid valve and capable of passing through a safe zone of the tricuspid valve, since fixator 312 can be inserted through the coronary sinus and functions as a blocking member, Paras. [0067]-[0070]; Figs. 19-22), and a capture catheter (fixator catheter 304, Para. [0065]; Fig. 17) being inserted through the inferior vena cava and the coronary sinus and capturing the intervention wire to pull out the intervention wire inserted in the right ventricle toward the inferior vena cava (one of ordinary skill would’ve understood fixator catheter 304 would be fully capable of being inserted through the inferior vena cava and coronary sinus, since fixator 304 can be inserted through the coronary sinus; further, one of ordinary skill would’ve understood fixator catheter 304 would be fully capable of capturing guidewire 
	However, with respect to the cited embodiment, Drake fails to disclose a blocking member formed at a front end of the surgical catheter.
	However, in a separate embodiment, Drake teaches (Paras. [0074]-[0079]; Figs. 23-23A), in the same field of endeavor, a lead delivery device including a surgical catheter (delivery shaft 402 which may be a tubular catheter 402a) and a guidewire (402b, Para. [0086]), wherein a blocking member (fixator 404, Para. [0087]) can be formed at a front end of either the surgical catheter or the guidewire (Paras. [0086]-[0087];Figs. 30-31).
	Therefore, Drake fails to disclose the surgical catheter including a blocking member formed at a front end, but teaches a guidewire with a blocking member formed at a front end (see at least Fig. 1B), and Drake teaches, in a separate embodiment, a blocking member formed at a front end of either the guidewire or the surgical catheter and therefore discloses that these are interchangeable or known equivalents in the art. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, as a matter of simple substitution of one known element for another (see KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385, 1395-97 (2007)), to obtain the predictable result of the blocking member being formed at a front end of the surgical catheter, instead of the guidewire as taught by Drake, because Drake teaches in a separate embodiment that these are interchangeable or known equivalents in the art, and therefore one of ordinary skill would have expected the device to function equally as well with the blocking member formed on either the guidewire or the surgical catheter.
Regarding claim 8, Drake discloses the apparatus of claim 1. Drake further discloses wherein the surgical catheter includes: a safe zone catheter (fixator catheter 304, Para. [0067]; Fig. 17) having a blocking member (fixator 312, which secures guidewire and fixator catheter 304 within blood vessel and therefore functions as a blocking member, Paras. [0067]-[0068]; Figs. 19-22) being locked at an unsafe zone of a tricuspid valve, but freely passing through a safe zone of the tricuspid valve in order to allow the surgical catheter to safely pass through the safe zone that does not injure the tricuspid valve (one of ordinary skill would’ve understood fixator 312 to be fully capable of being locked at an unsafe zone of a tricuspid valve and capable of passing through a safe zone of the tricuspid valve, since fixator 312 can be inserted through the coronary sinus and functions as a blocking member, Paras. [0067]-[0070]; Figs. 19-22), and a capture catheter (fixator catheter 304, Para. [0065]; Fig. 17) being inserted into the inferior vena cava and being inserted into the right ventricle through a right atrium and the safe zone of the tricuspid valve to capture the intervention wire (one of ordinary skill would’ve understood fixator catheter 304 would be fully capable of being inserted through the inferior vena cava and coronary sinus, since fixator 304 can be inserted through the coronary sinus; further, one of ordinary skill would’ve understood fixator catheter 304 would be fully capable of capturing guidewire 102, since guidewire 302 can pass through fixator 304, Paras. [0068]-[0070]; Figs. 19-22).
	However, with respect to the cited embodiment, Drake fails to disclose a blocking member formed at a front end of the surgical catheter.
	However, in a separate embodiment, Drake teaches (Paras. [0074]-[0079]; Figs. 23-23A), in the same field of endeavor, a lead delivery device including a surgical catheter (delivery shaft 402 which may be a tubular catheter 402a) and a guidewire (402b, Para. [0086]), wherein a blocking member (fixator 404, Para. [0087]) can be formed at a front end of the surgical catheter or the guidewire (Paras. [0086]-[0087];Figs. 30-31).
KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385, 1395-97 (2007)), to obtain the predictable result of the blocking member being formed at a front end of the surgical catheter, instead of the guidewire as taught by Drake, because Drake teaches in a separate embodiment that these are interchangeable or known equivalents in the art, and therefore one of ordinary skill would have expected the device to function equally as well with the blocking member formed on either the guidewire or the surgical catheter.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Drake in view of Lee (US 7317950 B2).
	Regarding claim 9, Drake discloses the apparatus of claim 1. 
	Drake further discloses wherein a hole for inserting the intervention wire is formed in the pacemaker lead (lead includes internal bore, Para. [0052]; Fig. 1B) 
	However, Drake fails to disclose the tip of the pacemaker lead is pointed to easily penetrate the interventricular septum tissues.
	Lee teaches (Col. 15 lines 11-26), in the same field of endeavor, a lead delivery device including sharpened leads for the purpose of providing the capability of leads to mechanically push through tissue (Col. 15 lines 11-26).
.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Webster, Jr. in view of Currier (US 2004/0015061 A1).
	Regarding claim 12, Webster, Jr. discloses the device of claim 11. 
	However, Webster, Jr. fails to disclose wherein a radiopaque marker is formed on the catheter so that location of an end of the second tube positioned in the coronary sinus is easily found.
	Currier teaches (Para. [0056]), in the same field of endeavor, a catheter including a radiopaque marker for the purpose of locating the tip of the catheter within the body (Para. [0056]).
	It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Webster, Jr. with the radiopaque marker, as taught by Currier, in order to locate the tip of the catheter within the body.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Webster, Jr. in view of Racz (US 2009/0187179 A1).
	Regarding claim 14, Webster, Jr. discloses the device of claim 11.
	However, Webster, Jr. fails to disclose wherein an end of the intervention wire is pointed to penetrate the interventricular septum.
	Racz teaches (Para. [0048]), in the same field of endeavor, an ablation instrument including a distal tip that can either be smooth or sharp (Para. [0048]).
	Therefore, Webster, Jr. fails to disclose the wire being pointed, but the wire being fixedly attached to the distal tip in an ablation procedure, where the distal tip may be smooth, and Racz teaches a distal tip in an ablation instrument being either smooth or sharp and therefore discloses that these are interchangeable or known equivalents in the art. It would have been obvious to one having KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385, 1395-97 (2007)), to obtain the predictable result of the distal tip being sharp, and therefore the intervention wire being pointed, instead of smooth as taught by Webster, Jr., because Racz teaches that these are interchangeable or known equivalents in the art, and therefore one of ordinary skill would have expected the device to function equally as well with either a smooth or pointed tip, which one of ordinary skill would’ve understood would be fully capable of penetrating the interventricular septum.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Webster, Jr. in view of Duhaylongsod (US 6711436).
	Regarding claim 15, Webster, Jr. discloses the device of claim 11.
	However, Webster, Jr. fails to disclose wherein a balloon is formed at a front side to be inflated by air from the outside so that a septal vein positioned in the interventricular sinus is easily found.
	Duhaylongsod teaches (Col. 9 lines 29-66 and Col. 24 lines 26-44; Figs. 2-3A), in the same field of endeavor, a device that may be used for ablation procedures including a catheter (30) and a balloon (32) formed at a front side to be inflated by air from the outside (ports formed in catheter for balloon inflation, Col. 24 lines 26-44) so that a septal vein positioned in the interventricular sinus is easily found (one of ordinary skill would’ve understood balloon 32 would be capable of inflating a septal vein, since balloon 32 is inflated and delivered to anatomy of the heart including the coronary sinus, see at least Fig. 3), for the purpose of providing the capability of delivering media to certain areas of the heart synchronized with the electrocardiogram (Col. 24 line 66-Col. 25 line 25).
	It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Webster, Jr. to include a balloon, as taught by .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2004/0116878 A1 to Byrd, disclosing a dual lumen catheter delivering a lead using a guidewire.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIGID K BYRD whose telephone number is (571)272-7698.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571)-272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIGID K BYRD/Examiner, Art Unit 3771         

/DARWIN P EREZO/Supervisory Patent Examiner, Art Unit 3771